PER CURIAM.
The employer/carrier seek review in case number 89-1990 of a workers’ compensation order that awarded death benefits to the surviving parents of Allan Shane Wad-kins. Subsequently the Judge of Compensation Claims also awarded attorney’s fees in connection with the claim and that order was also timely appealed in case number 89-2972. The cases were consolidated by order of this court. Now appellants move *695for remand, showing that transcripts of the hearings held on attorney’s fees cannot be prepared and the parties have been unable to create a statement of evidence in accordance with Fla.R.App.P. 9.200(b)(4). Accordingly, we sever the previously-consolidated cases and reverse and remand case number 89-2972 for a hearing de novo, see Arnold Lumber Co. v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984).
Time for service of appellants’ initial brief in ease number 89-1990 is extended to 30 days from this date.
ERVIN, WENTWORTH and BARFIELD, JJ., concur.